      4:19-cv-01861-BHH         Date Filed 05/26/20       Entry Number 79        Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

ARYEE HENDERSON, #237887,           )
a/k/a ARYEE HENDERSON, #59105,      )               Civil Action No. 4:19-cv-1861-BHH-TER
                                    )
                     Plaintiff,     )
                                    )
                  -vs-              )
                                    )                                ORDER
                                    )
MICHAEL STEPHAN, Warden;            )
LASHAWN PEEPLES, Associate          )
Warden; GREGORY WASHINGTON,         )
Associate Warden; JAMES PARRISH,    )
Associate Warden; and MS. GASQUE;   )
Grievance Coordinator;              )
                                    )
                     Defendants.    )
___________________________________ )

I.     INTRODUCTION

       Plaintiff, who is proceeding pro se, brings this action pursuant to 42 U.S.C. § 1983, alleging

that Defendants have violated his constitutional rights in connection with his confinement within the

South Carolina Department of Corrections (SCDC). Presently before the court are Plaintiff’s Motion

to Compel (ECF No. 46), Motions for Appointment of Independent Examinations (ECF Nos. 54,

57), and Motions for Leave to File an Amended Complaint (ECF Nos. 55, 56). All pretrial

proceedings in this case were referred to the undersigned pursuant to the provisions of 28 U.S.C. §

636(b)(1)(A) and (B) and Local Rule 73.02(B)(2)(e), DSC.

II.    MOTION TO COMPEL

       Plaintiff seeks an order compelling Defendants to respond to discovery requests he served

on October 14, 2019, and November 25, 2019. Pursuant to the Court’s scheduling order (ECF No.

27) dated September 27, 2019, “Discovery shall be completed no later than November 29, 2019. All

discovery requests shall be served in time for the responses thereto to be served by this date.”
       4:19-cv-01861-BHH          Date Filed 05/26/20       Entry Number 79        Page 2 of 4



Plaintiff discovery requests served on November 25, 2019, were clearly untimely and, thus, his

motion is denied as to those requests. Defendants assert that they served responses to Plaintiff’s

October 14, 2019, discovery requests, including 220 pages of documents, on December 5, 2019,

prior to the motion to compel being filed. Defendants note that it is possible that their responses and

Plaintiff’s motion, filed December 12, 2019, crossed in the mail. Plaintiff does not dispute receiving

these responses after the filing of his motion. Accordingly, with respect to the October 14, 2019,

discovery requests, Plaintiff’s motion is denied as moot.

III.    MOTIONS FOR APPOINTMENT OF AN INDEPENDENT EXAMINATIONS

        In his motion for appointment of an independent psychiatric examination, Plaintiff requests

to be examined by Bradley Freeman, M.D., Fellow in Forensic Psychiatry, University of South

Carolina School of Medicine, and Richard L. Frierson, M.D., Professor of Clinical Psychiatry,

University of South Carolina School of Medicine. He asserts that he has not been properly

diagnosed by the SCDC Psychiatrists and Clinical Counselors and he needs to be examined to prove

his allegations that he his not receiving proper treatment for his mental health symptoms.

        In his motion for appointment of an independent physical examination, Plaintiff seeks to be

examined by a certified physician at Palmetto Richland Memorial Hospital or an outside certified

physician of the Court’s choice. He asserts that such an examination is necessary for the purpose of

ascertaining the physical injuries sustained by Plaintiff while housed in the Wateree Unit at Broad

River Correctional Institution.

        Rule 35 of the Federal Rules of Civil procedure governs physical and mental examinations.

Rule 35(a)(1) allows courts to “order a party whose mental or physical condition--including blood

group--is in controversy to submit to a physical or mental examination by a suitably licensed or

certified examiner. The court has the same authority to order a party to produce for examination a


                                                 -2-
      4:19-cv-01861-BHH          Date Filed 05/26/20      Entry Number 79         Page 3 of 4



person who is in its custody or under its legal control.” Plaintiff asks the court to order the prison

to produce him for examination at his request. However, this position has been routinely rejected.

“Rule 35 does not vest the court with authority to appoint an expert to examine a party wishing an

examination of himself.” Brown v. United States, 74 F. App’x 611, 614 (7th Cir. 2003), cert. denied,

540 U.S. 1132, 124 S.Ct. 1107, 157 L.Ed.2d 936 (2004); see also Davis v. United States, No.

4:13-CV-2952-RBH-TER, 2015 WL 300395, at *2 (D.S.C. Jan. 22, 2015)(collecting cases); Nesbitt

v. Riley, No. CA 0:14-2788-RMG-PJG, 2015 WL 1517505, at *2 (D.S.C. Apr. 1, 2015),

subsequently aff'd, 619 F. App'x 259 (4th Cir. 2015); Green v. Branson, 108 F.3d 1296, 1304 (10th

Cir.1997) (holding that a Rule 35 motion for a mental examination is not the proper vehicle to obtain

medical care and raise claims of deliberate indifference to a plaintiff's medical needs). “Rather,

under appropriate circumstances, it would allow the court to order a party to submit to a physical

examination at the request of an opposing party.” Brown, 74 Fed. App'x at 164. Accordingly,

Plaintiff’s requests are improper under this rule and his motions are denied.

IV.    MOTIONS FOR LEAVE TO AMEND COMPLAINT

       In these motions, Plaintiff seeks to amend his complaint to add additional parties and claims.

Pursuant to the scheduling order (ECF No. 27) dated September 27, 2019, “[m]otions to amend

pleadings shall be filed no later than October 28, 2019. Amendments of pleadings beyond this date

will not be permitted absent extraordinary circumstances.” Plaintiff filed the present motions on

January 13, 2020, and January 24, 2020. He has failed to show good cause under Fed.R.Civ.P. 16

for why he was unable to meet the scheduling order deadline nor has he shown extraordinary

circumstances as set forth in the scheduling order. Accordingly, his motions are denied.




                                                 -3-
      4:19-cv-01861-BHH       Date Filed 05/26/20     Entry Number 79       Page 4 of 4



VI.    CONCLUSION

       For the reasons discussed above, Plaintiff’s Motion to Compel (ECF No. 46), Motions for

Appointment of Independent Examinations (ECF Nos. 54, 57), and Motions for Leave to File an

Amended Complaint (ECF Nos. 55, 56) are DENIED.

       IT IS SO ORDERED.

                                                   s/Thomas E. Rogers, III
                                                   Thomas E. Rogers, III
                                                   United States Magistrate Judge
May 26, 2020
Florence, South Carolina




                                             -4-
